Citation Nr: 1017709	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fracture of the 
nose.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for carbuncles.

4.  Entitlement to service connection for nightmares and 
memory loss.

5.  Entitlement to service connection for pain and burning 
sensations in the legs, shoulders, arms, and neck.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for hypertension.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical myofascitis.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbar strain with degenerative disc disease.

10.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1971 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for fracture of the 
nose; headaches; carbuncles; nightmares and memory loss; pain 
and burning sensation in the legs, shoulders, arms, and neck; 
and for an eye disorder; and found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for chronic lumbar strain 
with degenerative disc disease and cervical myofascitis.  In 
the April 2006 statement of the case (SOC), the RO reopened 
the claims for service connection for chronic lumbar strain 
with degenerative disc disease and cervical myofascitis, and 
after considering those claims on the merits, denied service 
connection for chronic lumbar strain with degenerative disc 
disease and cervical myofascitis.  This matter further comes 
before the Board from a May 2007 rating decision in which the 
RO, in pertinent part, denied service connection for 
hypertension.  

The Board acknowledges that in a May 2008 substantive appeal 
(VA Form 9), the Veteran requested a personal hearing before 
a Veterans Law Judge at VA Central Office in Washington.  The 
record reflects that the Veteran has been incarcerated since 
at least January 1986 and is serving a life sentence.  Thus, 
because the Veteran is serving a life sentence in a state 
prison, his appearance at a personal hearing before a 
Veterans Law Judge is essentially an impossibility, and no 
additional development is required at this time regarding 
this request.

With regard to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for cervical myofascitis and for chronic lumbar 
strain with degenerative disc disease, the Board notes that 
before it may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 
(1993).

The record reflects that by May 2007 rating decision, the RO 
also denied service connection for hepatitis C.  The Veteran 
filed a timely notice of disagreement.  By March 2008 rating 
decision, however, the RO granted service connection for 
hepatitis C and assigned a 0 percent (non-compensable) 
disability rating.  In a letter received from the Veteran in 
October 2008, he claimed he had had "sent the notice of 
disagreement and had the medical records sent" regarding his 
rating of 0 percent for his hepatitis C claim.  He claimed he 
had "appealed that claim also with the hypertension claim".  
In that regard, the Board notes that although the Veteran has 
perfected an appeal of the denial of service connection for 
hypertension, the Veteran has not perfected an appeal of the 
initial 0 percent rating assigned for hepatitis C.  It is 
unclear as to what document the Veteran might be referring 
when he indicated he sent a notice of disagreement regarding 
the 0 percent rating for his hepatitis C.  In order to 
perfect an appeal, the Veteran would need to have filed a 
timely notice of disagreement, a statement of the case (SOC) 
would need to have been issued, and he would have then needed 
to file a timely substantive appeal (VA Form 9).  As the 
October 2008 communication from the Veteran may itself serve 
as a notice of disagreement to the March 2008 rating, the 
issue of entitlement to an initial compensable rating for 
hepatitis C is remanded to the RO via the Appeals Management 
Center (AMC) so that a SOC may be issued to the Veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for 
headaches, nightmares and memory loss, and for pain and 
burning sensation in the legs, shoulders, arms, and neck, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran is not shown to currently have residuals of a 
nose fracture that may be related to active service or any 
incident therein.

2.  The preponderance of the evidence of record is against a 
finding that the Veteran has carbuncles that are related to 
active military service.

3.  The preponderance of the evidence of record is against a 
finding that the Veteran has an eye disorder that is related 
to active military service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertension is related to active military service or any 
incident thereof, or that it was manifested within one year 
of his separation from service.

5.  By August 1977 rating decision, the RO denied service 
connection for cervical myofascitis based on a finding that 
this condition was not incurred in or aggravated by active 
military service.  The RO also denied service connection for 
chronic lumbar strain, based on findings that such condition 
was not incurred in or aggravated by active military service, 
was not shown to be related to a complaint of low back pain 
in service, and there was no continuity of low back problems 
since service.  The Veteran did not perfect an appeal of the 
August 1977 determination, and it became final.

6.  Evidence received subsequent to the final August 1977 RO 
rating decision was not previously submitted to agency 
decisionmakers, and arguably relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for chronic lumbar strain with degenerative disc disease and 
for cervical myofascitis, but does not raise a reasonable 
possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the nose were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Carbuncles were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  An eye disorder not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  Hypertension was not incurred in or aggravated by 
service, and cannot be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The August 1977 RO rating decision, which denied service 
connection for cervical myofascitis and for chronic lumbar 
strain, is the last previous final disallowance of those 
claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2009).

6.  Evidence received since the August 1977 RO rating 
decision is new but not material, and the Veteran's claims 
for service connection for cervical myofascitis and for 
chronic lumbar strain may not be reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims decided 
herein.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2005, April 2005, May 
2005, July 2005, April 2006,and March 2007 that fully 
addressed the notice elements in this matter.  These letters 
informed him of what evidence was required to substantiate 
the claims decided herein and of his and VA's respective 
duties for obtaining evidence.  The Board also notes that the 
RO sent the Veteran a letter in March 2006 informing him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board notes that the Veteran was not scheduled for VA 
examinations regarding the claims for service connection for 
fracture of the nose, carbuncles, an eye disorder, and 
hypertension.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  As delineated in 38 
C.F.R. § 3.159(c)(4), a VA examination to address the 
question of etiology as related to service is required when 
the Veteran presents a claim for service connection in which 
there was a pertinent event, injury, or disease in service; 
there is evidence of current disability; the medical evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that 
the claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection for fracture 
of the nose and an eye disorder, as explained below, there is 
no competent evidence of a current disability.  The Board 
finds that the Veteran's lay assertions that he has problems 
breathing due to his nose fracture in service and that he has 
eye troubles due to boxing in service go beyond the Veteran's 
competency as a layperson to report persistent or recurrent 
symptoms of disability.  With regard to the claims for 
service connection for hypertension and carbuncles, there is 
competent medical evidence of a current disability.  There 
is, however, no pertinent event, injury, or disease in 
service which these disabilities might be related to.  The 
Veteran claims these disabilities resulted from his boxing, 
however, STRs show no evidence of symptoms, diagnoses, 
injuries, or other events in service to suggest a 
relationship to the Veteran's boxing in service.  Therefore, 
in the absence of current symptoms and events in service that 
suggest a relationship to boxing, VA examinations are not 
necessary.  Moreover, although the Veteran has contended that 
these disabilities are related to service, his lay statements 
alone are not competent evidence to support a finding on a 
medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.  In this case, regarding 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
chronic lumbar strain with degenerative disc disease and 
cervical myofascitis, the Board notes that the Veteran has 
been informed of the evidence necessary to establish his 
eligibility for VA benefits and of the necessity of 
presenting new and material evidence along with that 
definition.  Thus, the Board concludes that the April 2005 
letter from the RO provided to the Veteran adequate 
notification, compliant with the VCAA and Kent v. Nicholson, 
supra, and that he has not been prejudiced by the notice and 
assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims decided herein.  The 
RO has obtained the Veteran's VA treatment records dated 
prior to his incarceration.  Since his incarceration, his 
treatment records from the  Michigan Department of 
Corrections have been obtained.  As explained above, VA 
examinations were not provided in this matter.  Thus, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Service Connection Claims

1. Factual Background

Service treatment records (STRs) show that in March 1972 the 
Veteran underwent an x-ray which showed fracture of his nasal 
bones.  It was noted that he had been struck in the nose and 
had swelling.

Service personnel records show that the Veteran was on the 
Army boxing team.  His principal duty was physical activities 
specialist.  

A VA hospital summary showed that the Veteran was 
hospitalized from December 1973 through January 1974 for 
seborrhea dermatitis of the scalp with secondary 
furunculosis, and lymphadenitis of the posterior cervical 
region.  A February 1977 hospital summary showed that he was 
hospitalized for incision and drainage of multiple abscesses 
of the scalp, diagnosed as hydradenitis of the scalp.

On VA examination in May 1977, the Veteran complained of 
headaches, eye trouble, and neck trouble.  The diagnoses 
included post-operative keloid scar in occipital, with no 
infection of scalp at present.

A VA hospital summary showed that the Veteran was 
hospitalized from June to July 1977, again for treatment for 
hydradenitis of the scalp.

Received from the Veteran in March 2005 was a statement in 
which he reported having surgery on the back of his head at a 
VA hospital in 1975 or 1976 for carbuncles, and that he first 
had this problem when he was on the Army boxing team.  He 
reported having trouble breathing because of his nose being 
broken at Fort Bragg, while training with a sparing partner.  
He claimed that all of the head blows he received in service 
made his eyes go bad.

A May 2005 private treatment record showed that the Veteran 
was seen for his hypertension.  

Received from the Veteran in November 2005 was his notice of 
disagreement, in which he reported that he had been having 
chronic problems with his nose ever since it was broken in 
the Army, and that this caused his eyes to hurt and be 
sensitive to light.  He reiterated having surgery at the 
Saginaw VA Hospital for an infection on the back of his head, 
but indicated he may have gotten the dates wrong.  

In an April 2006 private treatment record, the Veteran 
reported having carbuncle surgery to the neck in 1977.  

In a May 2006 statement, the Veteran claimed service 
connection for hypertension.  He claimed his hypertension was 
caused by the nature of his work boxing in service, with all 
the tension from each fight.  He acknowledged that his STRs 
from April 1971 to August 1972 reflected no treatment for 
hypertension, and that a "medical opinion is needed to 
confirm this claim".  

Received in June 2007 was a notice of disagreement in which 
the Veteran reported he had multiple risk factors which could 
have caused his hypertension, including boxing in service, 
with all the tension and blows from each fight.

Treatment records from the Michigan Department of Corrections 
showed that in July 2008, the assessment included essential 
hypertension, onset in June 2007.  

Received from the Veteran was a VA Form 9 dated in November 
2008 in which he indicated that his hypertension was 
secondary to head trauma or medications, and that vision 
problems could be caused by high blood pressure.  He included 
a medical excerpt regarding hypertension and an undated 
newspaper article with a photo regarding the veteran and his 
various boxing awards he received during and after high 
school.

In a November 2008 letter, the Veteran indicated that he 
wanted to "keep the carbuncles claim".  He claimed he had 
an infection and was treated at the VA Hospital in Saginaw 
and had major surgery on the back of his head, and that since 
that time he had headaches and pains and his memory loss 
worsened.  He reported he had been in prison for about 24 
years, unlawfully, and that if the Court acted favorably on 
his motion for reconsideration he could be out of prison and 
able to go to a VA hospital soon.  

Received from the Veteran's representative in May 2009 was a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), in which his representative contended that VA was 
not doing all that could be done to assist the Veteran in 
this case.  His representative claimed that all but one of 
the issues on appeal was more likely than not caused by his 
being a boxer for the U.S. Army, and that the other issue 
(service connection for carbuncles) was related to treatment 
at a VA Hospital.  

2. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a chronic 
disease (including hypertension) becomes manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board does recognize that the 
Court has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that he has residuals of a nose fracture 
and an eye disorder, that are related to service.  With 
regard to these claims, the Board finds that there is no 
competent evidence of any current eye disability, and 
although he was treated for a nose fracture in service, in 
March 1972, there has been no current residual or related 
disability shown.  Brammer v. Derwinski, supra.  Full 
consideration has been given to the Veteran's own assertions 
that he has residual disability from a nose fracture in 
service, as well as an eye disorder which is related to 
service; however, he is a layperson, and as such he has no 
competence to render a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, supra.  Lay 
statements may, however, serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, supra; Buchanan v. Nicholson, supra.  If the 
Veteran had ongoing nose or eye complaints or symptoms from 
service to the present, he would certainly be competent to 
report those symptoms.  However, the Board does not believe 
that a chronic nose or eye disability, as contrasted with 
symptoms, is subject to lay diagnosis.  The Board finds no 
basis for concluding that a lay person would be capable of 
discerning what disorder his complaints or symptoms 
represented, in the absence of specialized training, which 
the Veteran in this case has not established.  The Board 
recognizes the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the overall evidence of record 
fails to support a diagnosis of the claimed disability, that 
holding is inapplicable.

Based upon the foregoing and the lack of competent medical 
evidence of a residual disability from a nose fracture or of 
an eye disorder, the Board concludes that the Veteran is not 
entitled to service connection for those conditions.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for a fracture of the nose and for an eye 
disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the claims for service connection for 
hypertension and carbuncles, the record reflects that the 
Veteran currently has hypertension, for which he has been 
treated since at least 2005.  The record also reflects that 
in 1973 he was treated for seborrhea dermatitis, 
furunculosis, and lymphadenitis of the posterior cervical 
region, and in 1977 he was hospitalized twice for treatment 
for hydradenitis of the scalp.  Although the record shows no 
exact diagnosis of carbuncles, it appears that in using the 
term "carbuncles", the Veteran is referring to the 
conditions for which he was treated in 1973 and 1977.  Thus, 
he arguably has a current disability, even though 1977 was 
the last notation of any such related disability.  See 
McClain v. Nicholson, supra.  

STRs are negative for complaints, findings, or treatment of 
carbuncles or hypertension.  What is missing in this case is 
competent medical evidence linking the Veteran's hypertension 
and/or carbuncles to service.  To that end, the Veteran has 
submitted no competent medical evidence linking his 
hypertension or carbuncles to service.  Private treatment 
records do show that the Veteran was seen for treatment for 
his hypertension; however, such records show that he was 
first seen for hypertension in 2005, and another notation 
shows that his hypertension had an onset in Jun 2007.  

With regard to the Veteran's lay statements that his 
hypertension was caused by his boxing in service and that his 
carbuncles, for which he was treated just over a year after 
his discharge from service, are related to service, the Board 
acknowledges that he is competent to report his observations 
and symptoms.  However, with regard to any lay assertions by 
the Veteran that his hypertension and carbuncles are related 
to service, there is no competent medical evidence of record 
which reasonably supports this assertion, and there is no 
indication that the Veteran has the requisite knowledge of 
medical principles which would permit the rendering of an 
opinion regarding matters involving medical diagnosis or 
etiological cause.  Espiritu, supra.  As noted above, lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, but the diagnostic and 
nexus aspects as to whether hypertension or carbuncles may be 
related to service clearly requires the expertise of a 
medical professional, and are not susceptible of lay 
determination.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§3.159, 
3.303(a); Jandreau, supra; Buchanan, supra.  Without 
competent medical evidence linking current hypertension or 
carbuncles to service, entitlement to service connection is 
not warranted.  The preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.

III. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By August 1977 rating decision, the RO denied service 
connection for cervical myofascitis based on a finding that 
this condition was not incurred in or aggravated by active 
military service.  The RO also denied service connection for 
chronic lumbar strain, based on findings that such condition 
was not incurred in or aggravated by active military service, 
was not shown to be related to the one time vague annotation 
in service concerning low back pain after an automobile 
accident, and no evidence of continuity of low back problems 
since service.

The evidence of record at the time of the August 1977 rating 
decision included STRs, service personnel records, a VA 
examination report, a Report of Accidental Injury, and three 
reports of unrelated VA hospitalizations.  STRs show that in 
June 1972, the Veteran complained of low back pain for three 
weeks, when he was in an auto accident.  He was referred to 
the orthopedic clinic for a consultation.  It was noted that 
he had been hospitalized for a back injury, secondary to an 
auto accident three weeks prior in Michigan, and was told to 
report for follow-up.  He was also referred to PT (physical 
therapy) for an "acute back injury three weeks ago".  It 
was noted that he had received heat treatment in a VA 
hospital in Michigan and was told to report for continuation.  
Service personnel records show that the Veteran was on the 
Army boxing team.  

In February 1977 the Veteran completed a Report of Accidental 
Injury (VA Form VB8-4176) in which he reported that in the 
Summer of 1971, while in service, he was involved in a car 
accident and received a back injury.  He claimed that his car 
was hit by another car that ran a stop sign.

On VA examination in May 1977, the Veteran complained of 
headaches, eye trouble, and neck trouble.  The diagnoses 
included chronic lumbar strain, cervical myofascitis, and 
post-operative keloid scar in occipital with no infection of 
scalp at present.

Evidence submitted subsequent to the August 1977 RO rating 
decision includes private treatment records (from the 
Michigan Department of Corrections), statements from the 
Veteran and his friends, and several medical excerpts 
submitted by the Veteran.  

In a March 2005 statement, the Veteran reported he had pains 
all over his body, with numbness and burning sensations at 
times in his legs, arm, shoulders, and neck "for all the 
years [he had] been out of the Army".  

A March 2005 private treatment record showed that the Veteran 
complained of burning and numbness in the thighs and arms.  
The assessment included low back pain and L4-5 degenerative 
joint disease.  

In a May 2005 statement, the Veteran indicated that during 
service he had many fights and sparing sessions, and that 
getting hit in the head caused his neck to make a grinding 
noise when he turned it from side to side, and that getting 
hit in the head caused him to have a type of whiplash injury.  
With regard to lower back pains, he claimed that at times he 
was hit in the back with blows, and one time he was pushed 
over the top of the ropes of the boxing ring and he fell on 
his back.  He also claimed that at times he had to move in 
awkward ways to get out of the way of a punch.  He also 
submitted a June 2003 private x-ray showing mild muscle 
strain in the upper thoracic region, and no acute osseous 
changes, and a November 2004 x-ray which showed a mildly 
degenerated disk at L4-5.  

A May 2005 private treatment record showed that the Veteran 
complained of low back pain.  

In support of his claim, the Veteran submitted a medical 
excerpt regarding arthritis and osteoarthritis, and excerpts 
regarding athletic injuries, backache, injuries and diseases 
of the spinal column, and whiplash injury of the neck.  He 
also submitted an excerpt from a lawyer's medical journal.

An April 2006 private treatment record showed that the 
Veteran complained of low back pain since a 1971 motor 
vehicle accident and a boxing accident in 1971.  He reported 
that he had lumbar back pain that radiated down to the hips 
and down to the knees.  The assessment was that his back and 
hip pain was likely muscle versus osteoarthritis of the spine 
versus osteoarthritis of the hip.  

Treatment records from the Michigan Department of Corrections 
showed that in July 2008, the assessment included backache, 
onset in May 2008.  In August 2008 a physical examination 
showed that the Veteran was seen for needing gym shoes and 
for memory lapses.  It was noted that he had arthritis and 
used a cane.  

The Board notes that items of evidence received subsequent to 
the August 1977 rating decision are new, in that they have 
not been previously considered and are not cumulative.  The 
Board also notes that the competent medical evidence shows 
that the Veteran has additional lumbar and cervical 
disability including a degenerated disk in the lumbar spine 
at L4-L5, and a muscle strain in the upper thoracic region.  
In the April 2006 statement of the case, the RO found that 
this additional lumbar and cervical disability raised a 
reasonable possibility of a chronic back condition related to 
service or due to an auto accident in service, and reopened 
the claims for service connection.  The Board finds, however, 
that at the time of the August 1977 rating decision there was 
already evidence of a current lumbar disability and a current 
cervical disability.  While this evidence of additional 
lumbar and cervical disability may relate to an unestablished 
fact necessary to substantiate the claim, the Board finds 
that this evidence does not raise a reasonable possibility of 
substantiating the claims, simply because while the Veteran 
may now have additional lumbar or cervical disability (that 
could potentially be related to service or to the automobile 
accident in service), there is no indication or suggestion 
that such additional lumbar or cervical disability may be 
related to service.  Thus, after conducting an independent 
review of the evidence, the Board concludes that new and 
material evidence has not been submitted sufficient to reopen 
the claims for service connection for cervical myofascitis 
and for chronic lumbar strain with degenerative disc disease, 
and the claims are not reopened.




ORDER

Service connection for fracture of the nose is denied.

Service connection for carbuncles is denied.

Service connection for an eye disorder is denied.

Service connection for hypertension is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for cervical 
myofascitis, and the claim is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for chronic lumbar 
strain with degenerative disc disease, and the claim is 
denied.


REMAND

The Veteran has filed a notice of disagreement with the March 
2008 rating decision which granted service connection for 
hepatitis C and assigned a noncompensable evaluation.  
Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), he 
must be provided with a SOC so that he has the opportunity to 
perfect this appeal.  Only if the appeal is perfected should 
the issue be returned to the Board for appellate review.

The Veteran essentially contends that he has had headaches, 
memory loss, and pain and burning sensations in the legs, 
shoulders, arms, and neck since service.  He related these 
symptoms to the punches and blows he received as a boxer in 
the Army.  

Service records show that he was on the Army boxing team in 
service, and that in March 1972 he was struck in the nose and 
sustained a fracture of the nasal bones.  In support of his 
claim he has submitted medical excerpts regarding athletic 
and boxing injuries, as well as his own statements and 
statements from friends.  His friends claim that after the 
in-service boxing, the Veteran had a lot of memory loss.  
These statements also note that the Veteran started boxing 
before service, when he was 15 years old, but that his memory 
problems were noted after he got out of service.  The Veteran 
has himself reported he has had headaches and other 
neurological symptoms (pain, burning, and numbness) since 
service.  The Board acknowledges that the Veteran and his 
friends are competent to make such assertions (based on their 
observations).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, neither the Veteran nor his friends (or the Board 
for that matter) are competent to assess whether those 
symptoms and observations are related to the Veteran's 
military service or his boxing therein.  

As noted above, VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  McLendon 
v. Nicholson, supra.  The Court in McLendon observed that the 
third prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the 
established event, is a low threshold, and, in this case, the 
Board finds that this threshold is satisfied by the Veteran's 
own assertions as to the chronicity of his disabilities since 
service.  Thus, medical examination is deemed necessary in 
order to decide the claims.

The Veteran and his representative have also requested that 
he be afforded a VA examination in this case.  The Veteran 
has acknowledged that he is serving a life sentence and is 
unable to appear for a VA examination.  He has also recently 
reported he had been in prison for about 24 years, 
unlawfully, and that if the Court acted favorably on his 
motion for reconsideration he could be out of prison and able 
to go to a VA hospital soon.  

A VA compensation and pension examination inquiry sheet from 
the RO showed that the Veteran was to be scheduled for a 
mental disorder examination and a neurological disorder 
examination.  It was noted that he was incarcerated and 
needed an examination, and this was to be coordinated with 
the correctional facility.  In July 2008 these examinations 
were cancelled as the Veteran had failed to report.  It 
appears that he failed to report because he is incarcerated 
in a Michigan state prison with a life sentence.

The Court has cautioned those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  The Board notes that the 
applicable provision from M21-1MR, Part III, Subpart iv. 
Chapter 3.A.11.d., provides for a number of alternatives to 
be explored in trying to arrange for a VA examination for an 
incarcerated veteran.  These include having the veteran 
transported to a VA facility, being examined at the prison 
facility by VA personnel, having an examination performed by 
prison medical officials at VA expense, or having the 
examination performed by fee-basis providers contracted by 
VA.  Bolton v. Brown, supra.  The provision further provides 
that if a problem cannot be resolved at the local level, the 
Compensation and Pension (C&P) Service Program Review Staff 
should be contacted for assistance.  In this case, however, 
there is no indication that the RO undertook any efforts to 
provide alternate examination arrangements for the Veteran.  
On remand, the RO should undertake additional reasonable 
efforts to schedule such examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative 
should be provided a SOC on the issue of 
entitlement to an initial compensable 
rating for hepatitis C.  If, and only if, 
a substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.

2.  Take all reasonable measures (and 
document such measures) to schedule the 
Veteran for an appropriate VA examination 
to determine the nature and probable 
etiology of any chronic neurological 
disabilities manifested by headaches, 
nightmares, memory loss, or pain and 
burning sensation in the legs, shoulders, 
arms, or neck, and whether any such 
disabilities might be due to his boxing in 
service.  The claims folders must be made 
available to the examiner in conjunction 
with this examination for review of 
pertinent documents therein.  

a.  The examiner should be asked to opine 
as to whether it is at least as likely as 
not (i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
disability manifested by headaches, 
nightmares, memory loss, or pain and 
burning sensation in the legs, shoulders, 
arms, or neck, is causally related to the 
Veteran's military service, to included 
his boxing on the Army team, or whether 
such a causation or relationship is 
unlikely (i.e., less than a 50 percent 
probability).  Note: The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

b.  If the examiner is unable to provide 
the requested opinion without resorting to 
speculation, it should be so stated and 
explained with supporting rationale.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case which 
addresses all evidence submitted, and be 
afforded the appropriate opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002). 



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


